Citation Nr: 0906782	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-38 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection and a non-
compensable rating for bilateral hearing loss and denied a 
disability rating greater than 50 percent for service 
connected PTSD.

The issue of an increased rating for service connected PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss is shown to be manifested by 
no more than level "II" hearing rating in either ear.

2.  The Veteran does not have exceptional patterns of hearing 
impairment. 


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(DC) 6100.  38 C.F.R. § 4.85 (2008).  The basis for 
evaluating defective hearing is the impairment of auditory 
acuity as measured by puretone threshold averages within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(2008).  Puretone threshold averages are derived by dividing 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz by four.  Id.

The puretone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which is then used to 
determine the current level of disability based upon a pre- 
designated schedule.  See Tables VI and VII in 38 C.F.R. § 
4.85.  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

In connection with his claim for an increased rating for 
bilateral hearing loss, the Veteran was afforded a VA 
audiology examination in June 2007.  Pure tone thresholds for 
the right ear, in decibels, were 20, 45, 55, and 65, at 1000, 
2000, 3000, and 4000 Hertz, respectively.

The Veteran's right ear hearing acuity measured a puretone 
threshold average of 46 decibels with speech recognition of 
88 percent.  This corresponds to a numeric designation of 
"II" under Table VI. 38 C.F.R. § 4.85.  

Pure tone thresholds for the left ear, in decibels, were 15, 
30, 40, and 50, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His left ear hearing acuity measured a 
puretone threshold average of 34 decibels with speech 
recognition of 88 percent.  This corresponds to a numeric 
designation of "II" under Table VI.  Id.  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  
Accordingly, the Board finds that the evidence of record 
preponderates against a compensable rating for bilateral 
sensorineural hearing loss.

The Veteran had a VA audiology examination in February 2006.  
Pure tone thresholds for the right ear, in decibels, were 20, 
45, 55, and 60, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The Veteran's right ear hearing acuity measured a puretone 
threshold average of 45 decibels with speech recognition of 
84 percent.  This corresponds to a numeric designation of 
"II" under Table VI. 38 C.F.R. § 4.85.  

Pure tone thresholds for the left ear, in decibels, were 15, 
25, 55, and 55, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His left ear hearing acuity measured a 
puretone threshold average of 38 decibels with speech 
recognition of 84 percent.  This corresponds to a numeric 
designation of "II" under Table VI.  Id.  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  
Accordingly, the Board finds that the evidence of record 
preponderates against a compensable rating for bilateral 
sensorineural hearing loss.

VA outpatient treatment records dated November 2005 show pure 
tone thresholds for the right ear, in decibels, were 30, 50, 
55, and 65, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The Veteran's right ear hearing acuity measured a puretone 
threshold average of 50 decibels with speech recognition of 
84 percent.  This corresponds to a numeric designation of 
"II" under Table VI. 38 C.F.R. § 4.85.  

Pure tone thresholds for the left ear, in decibels, were 25, 
25, 60, and 60, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His left ear hearing acuity measured a 
puretone threshold average of 43 decibels with speech 
recognition of 96 percent.  This corresponds to a numeric 
designation of "I" under Table VI.  Id.  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  
Accordingly, the Board finds that the evidence of record 
preponderates against a compensable rating for bilateral 
sensorineural hearing loss.

The Veteran has argued that his VA examination of June 2007 
is old data, thus a new examination must be afforded to him.  
The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Here, the Veteran has provided no evidence showing a material 
change in his hearing loss; therefore, a new examination is 
not warranted.

In addition, it appears that the VA examiners did not review 
the claims file in conjunction with the examinations.  In 
this regard, the Board has considered the case of Green v. 
Derwinski, 1 Vet. App. 121 (1991), wherein the Court held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  However, the Court has never held that in every case an 
examiner must review all prior medical records before issuing 
a medical opinion or diagnosis.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997).  

In Snuffer, the Court affirmed the Board's denial of a claim 
for a compensable rating for post-operative hernia residuals, 
even though the Board relied on the opinion of a VA examiner 
who did not review the appellant's claims file.  That 
examiner had noted the presence of a faint surgical scar, but 
found no evidence of recurrence of the appellant's hernia on 
physical examination.  The Court concluded that the Board had 
not erred in relying on this opinion because there was no 
medical evidence in the record otherwise suggesting that the 
criteria for a compensable rating had been met, and a review 
of that file would not have changed the objective findings 
noted in the examination.

In this case, the VA examiner conducted the appropriate tests 
to determine the Veteran's current bilateral hearing loss.  
Thus, the Board finds that this VA examination is adequate 
and that another VA examination is not necessary.

Importantly, the Veteran has not indicated that his hearing 
loss has worsened, simply that the 2007 data is old.  The 
fact that it is from 2007, however, does not make the 
information inaccurate. 

The Board does not dispute the fact that the Veteran has some 
problems with his hearing.  Simply stated, the problems are 
not enough, based on detailed evaluation, to provide a basis 
to grant the Veteran an increase in his evaluation.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2008).  In this respect, the Veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz).  See 38 C.F.R. § 4.86(a).  Additionally, his puretone 
threshold is not 70 decibels or more at 2000 hertz.  See 38 
C.F.R. § 4.86(b).

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was afforded VA medical 
examinations.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

A compensable rating for bilateral hearing loss is not 
warranted.


REMAND

The Veteran seeks a rating greater than 50 percent for his 
PTSD.  He was afforded VA examinations in February 2006 and 
June 2007; however, the Veteran argues that because neither 
examiner reviewed his claims file in conjunction with the 
exams, that the exams and reports are inadequate for rating 
purposes.  

In this case, PTSD evaluations are not mechanical, as are the 
audiological exams discussed above.  Therefore, the Board 
agrees with the Veteran and finds that a new VA examination 
should be scheduled to determine the current severity of his 
PTSD and that the examiner must review the claims file in 
conjunction with the exam.  Green v. Derwinski, 1 Vet. App. 
121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2008) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2008) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.

Additionally, corrective VCAA notice is necessary to conform 
to a recent decision by the Court of Appeals of Veterans 
Claims (the Court).  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In Vazquez-Flores the Court held that 38 U.S.C.A. § 5103(a) 
notice requires that the Secretary notify the claimant that 
to substantiate an increased rating claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; that the claimant must 
be notified that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and that the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the notice of October 2005 appears to 
substantially comply with the Vazquez-Flores criteria.  
However, to ensure that the Veteran is fully aware of his 
rights and duties to substantiate the increased ratings claim 
and of VA's duty to notify and assist, the RO should provide 
notice addressing Vazquez-Flores, specifically addressing the 
criteria required for an increased rating.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a separate VCAA 
corrective notice letter with regard to 
his claim for increased ratings.  This 
notice should be consistent with the 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In particular, he 
should be advised as follows:

a) To submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his disability and the effect 
that worsening has on his employment and 
daily life;

b) Of the schedular criteria for 
evaluating PTSD.

2.  Schedule the Veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of his 
PTSD under the applicable rating criteria.  
See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the Veteran's pertinent medical 
history. 

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed the 
claims file. 

The examiner should assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means.  

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD - 
including the impact it has on his ability 
to work.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in the 
examination report.  Please discuss the 
rationale of all opinions provided.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
should be given an opportunity to respond 
to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


